Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.


EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Donald Raymond on 03/04/21.
The application has been amended as follows:
Claims 3-4 (canceled).
In claim 5, "detect a speckle" pattern" in line 8, should be changed to – detect a speckle




Allowable Subject Matter

Claims 1-2 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a based whispering gallery mode micro-resonator;
a coupling medium proximate said micro-resonator to thereby couple light into said micro-resonator to transition a tunable laser in and out resonance modes; a photodetector positioned at an output port to detect a laser signal output at said output port of the coupling medium and said photodetector having a detector output signal representative of the detected laser signal output; and
a derived detected polarizability value derived by said processor processing the selection algorithm to analyze a transmission spectra of the detector output signal and a matching polarizability value selected from the plurality of polarizability values” along with all other limitations of the claim. 
As to claim 5, the prior arts alone or in combination fail to disclose the claimed limitations such as, “a whispering gallery mode micro-resonator; a coupled tapered waveguide connected to a multimode fiber; a photodetector configured to detect an output signal at an output port of the coupled tapered waveguide and said photodetector configured to detect a speckle pattern; and said processor configured to process the selection algorithm to analyze a transmission spectra of the detector output signal, thereby deriving a detected speckle patter change and selecting a matching speckle 


 

Claims 2 and 6 are allowable due to their dependencies. 
The closest references, He et al (US 20110139970 A1) (cited in the IDS filed by the applicant) and Myers et al (US 20030181307 A1) (cited in the IDS filed by the applicant) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886